Citation Nr: 9915759	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.   97-32 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of left 
second toe injury, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



INTRODUCTION

The appellant served in the Army National Guard from August 
1959 to February 1960 and for additional periods until May 
1986. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) confirmed a 10 percent 
rating for the residuals of left second toe injury.  

In his claim for increase filed in October 1996, the 
appellant also requested service connection for a left foot 
condition allegedly caused by the service connected left toe 
disability.  The service connection claim has not been 
adjudicated by the RO.  This should be accomplished.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The residuals of left second toe injury consist 
principally of pain, tenderness to palpation and flexion 
deformity to approximately 25 degrees.

3.  The residuals of left second toe injury result in no more 
than moderate foot injury.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
residuals due to injury of the appellant's left second toe 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim, which is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992).  Furthermore, the appellant has undergone a VA 
compensation and pension examination and has been involved in 
VA treatment for his left second toe.  Those records do not 
reveal additional sources of relevant information that may be 
available concerning the present claim.  The Board 
accordingly finds the duty to assist him, mandated by 
38 U.S.C.A. § 5107(a), has been satisfied.

The Board must determine whether the evidence supports the 
appellant's claim or is in relative equipoise, with him 
prevailing in either event.  However, if a preponderance of 
the evidence is against his claim, the claim must be denied.  
38 U.S.C.A. § 5107(b)(West 1991); 38 C.F.R. § 4.3(1998); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1998), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

While he was on military duty, the appellant dropped a radio 
on his left foot and sustained a contusion of the left second 
toe.  A September 1988 VA examination of the left second toe 
showed normal range of motion with definite tenderness in the 
proximal phalanx.

A VA examination in May 1995 indicates that the appellant 
complained of numbness and restriction of motion at the 
distal interphalangeal joint of the left second toe.  
Examination showed marked restriction of distal 
interphalangeal motion.  Following this examination, the RO 
increased a previously assigned noncompensable rating to 10 
percent.

A VA orthopedics treatment report dated January 1996, 
indicates that the appellant complained of pain in the "ball 
of the left foot" underneath the first and second toes.  
Findings included tenderness at the second and third inter 
web space.  There was some numbness along the joining aspects 
of the second and third toes of the left foot.  A VA 
radiology profile dated in November 1996 showed that flexion 
deformities in left foot of the distal interphalangeal joints 
of the second through fifth toes.  There was no evidence of 
acute fracture.  

An October 1997 VA podiatry record refers to hammer toe, 
second digit, left foot.  The appellant reported that despite 
the use of orthotics, the toe still hurt.  The assessment was 
post-traumatic arthritis of the second digit of the left 
foot.  The examiner advised the appellant to get 
prescription, custom shoes.

A May 1998 VA examination indicates that the appellant 
complained of pain while walking on the left foot.  He also 
complained of being restricted in the distance he could walk 
due to pain in the left foot and the right knee.  Pain 
medication provided partial relief.  On examination, he could 
not walk up on his heels or toes because of pain.  He walked 
with a straight limp on the left with a cane.  There was 
tenderness to palpation over the left second toe.  He was 
unable to completely extend the left second toe due to a 
flexion deformity of approximately 25 degrees.  The 
assessment was residuals of second toe injury.

The RO has evaluated the residuals due to injury of the left 
second toe under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  
Under Diagnostic Code 5284, a 10 percent evaluation is 
assigned for a moderate foot injury, a 20 percent evaluation 
is assigned for moderately severe foot injury, while severe 
foot injury is assigned a 30 percent evaluation.  

In this case, the medical evidence shows that the appellant 
has impairment of the left foot in addition to the service 
connected left second toe disability.  Obviously, for rating 
purposes, attention must focus on the left second toe 
disability.  The medical evidence shows that there are 
complaints of numbness and pain involving the toe.  
Clinically, there is a flexion deformity of approximately 25 
degrees as well as tenderness to palpation.  In the Board's 
judgment, because this symptomatology is confined to the 
general area of the second toe, it does not result in more 
than moderate foot injury.  Thus, under these criteria the RO 
has adequately provided him with a 10 percent evaluation.  

The Board finds no basis for assignment of additional 
compensation based on pain pursuant to 38 C.F.R. §§ 4.40, 
4.45 and 4.59; See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  There is no evidence of flare-ups associated with 
additional functional loss, or of weakness, instability, 
deformity, atrophy, fasciculation, or other signs of 
disability greater than the impairment recognized by the 
current evaluation.  The existence of pain is contemplated by 
the 10 percent rating in effect.  There is no justification 
for a still higher rating under the DeLuca principles.

The benefit of the doubt rule is not for application in this 
case because the evidence is not in relative equipoise.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3 (1998).



ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals due to injury of the left second toe is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

